Fourth Court of Appeals
                                            San Antonio, Texas
                                                     July 1, 2014

                                                No. 04-14-00308-CV

                                             IN RE Evelyn TENORIO

                                         Original Mandamus Proceeding 1

                                                       ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

         On April 30, 2014, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue
at a later date.

           It is so ORDERED on July 1st, 2014.


                                                                      _____________________________
                                                                      Marialyn Barnard, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 1st day of July, 2014.



                                                                      _____________________________
                                                                      Keith E. Hottle
                                                                      Clerk of Court




1
  This proceeding arises out of Cause No. 2012-CI-07801, styled In the Interest of G.V. and C.V. III, Children, pending in
the 407th Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai presiding.